Citation Nr: 0824126	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from August 1976 to August 
1980.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 decision by the RO 
which denied an increased rating for the veteran's left eye 
disability.  The Board remanded the appeal for additional 
development in May 2006.  

By virtue of the Board's favorable decision this date, the RO 
should determine the veteran's entitlement to special monthly 
compensation pursuant to the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6070 (2007).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's has light perception only in the left eye; 
vision in the nonservice-connected right eye is considered 
constructively normal at 20/40.  

3.  The veteran's nonservice-connected right eye is not 
blind, nor is there evidence of anatomical loss or 
enucleation of the service-connected left eye.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 30 percent for 
residuals of a left eye injury are met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.3, 4.84a, Part 4, including Diagnostic 
Code 6070 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In this case, letters dated in May 2005 and May 2006 were 
sent by VA to the veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although 
the letters were not sent prior to initial adjudication of 
the veteran's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice, the claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in February 2008.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that a statement of the case or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that his left eye disability had worsened; of what 
evidence was necessary to establish a higher evaluation, and 
why the current evidence was insufficient to award the 
benefits sought.  

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was examined by VA during the pendency of the appeal, and was 
afforded an opportunity for a personal hearing, but declined.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board notes further, however, that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA and the holding 
in Vasquez is harmless error and that no useful purpose would 
be served by remanding the appeal to the RO.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 
1328 (Fed Cir. 2006); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Specifically, the increased rating to 30 percent assigned by 
the Board for the veteran's left eye disability is the 
maximum rating possible absent anatomical loss of the left 
eye when, as in this case, vision in the nonservice-connected 
eye is 20/40 or better.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combination of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
distances less than three feet.  38 C.F.R. §§ 3.350(a)(4), 
4.79.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  38 C.F.R. § 4.75.  Such special 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction.  Snellen's test type or its equivalent will be 
used.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Id.  

In this case, service connection was established for 
residuals of a left eye injury by the RO in May 1981, based 
on evidence that the veteran sustained an eye injury in a 
motor vehicle accident in service when the left cornea was 
cut by shattered glass and had some retained glass in the 
cornea.  The veteran was initially assigned a 10 percent 
evaluation under Diagnostic Code (DC) 6079 based on corrected 
visual acuity in the left eye to 20/60 with corrected vision 
in the nonservice-connected right eye to 20/20.  In August 
1993, the Board granted an increased rating to 20 percent 
under DC 6077, based on findings of corrected visual acuity 
to 20/60 in the left eye, and to 20/20 in the right eye.  

In October 2001, the veteran sustained an injury to his left 
eye and underwent open globe repair.  He developed 
intraocular pressure spikes from angle closure and underwent 
additional globe repair with placement of a shunt in November 
2001.  The records showed that he required additional globe 
repair after reopening the wound December 2001.  

On VA examination in April 2002, corrected vision in the 
right eye was to 20/20 with light perception only in the left 
eye.  The diagnoses included secondary glaucoma status post 
shunt, with rupture and repair in the left eye and minimal 
refractive error and presbyopia in the right eye.  

At the direction of the Board remand in May 2006, the claims 
file was referred to a VA physician for an opinion concerning 
the nature and etiology of the veteran's current visual 
acuity in the left eye.  Specifically, whether his current 
vision was a residual of the initial in-service injury or was 
a consequence of the intercurrent injuries in 2001.  

In reports dated in November 2006 and January 2008, a VA 
physician indicated that, based on a review of the claims 
file and the medical literature, the veteran's current left 
eye impairment, light perception only, was due to ocular 
trauma in 2001 and was not related to the initial injury in 
service.  She stated further that profound impairment of the 
left eye was mostly likely caused by extensive retinal 
damage/scarring and/or traumatic glaucoma that ensued after 
the October 2001 injury, and that she could not resolve 
without mere speculation to what degree each of the 
conditions contributed to total visual impairment in the left 
eye.  However, the examiner opined the initial corneal injury 
was most likely a predisposing factor in the resulting 
severity of the ocular trauma in 2001.  That is, the eye 
injury in service rendered the left eye susceptible to re-
opening with significantly less trauma than would have 
otherwise been required to create the open globe injury that 
occurred in 2001.  The physician noted that the globe rupture 
in 2001 was in the same anatomical location as the corneal 
laceration in service.  

In light of the above VA medical opinion, the Board finds 
that the additional impairment of visual acuity subsequent to 
the 2001 injury can not be disassociated from the initial 
left eye injury, and that the current severity of the 
veteran's vision represents the total impairment of the 
service-connected disability.  Having found that the 
veteran's current visual acuity is service related, 
consideration must now be given to the appropriate rating to 
be assigned the left eye disability.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  DCs 6061 to 6079.  
The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V 
(2007).  

In this case, the veteran currently has visual impairment of 
light perception only in the left eye with best corrected 
distant vision in the nonservice-connected right eye to 
20/20.  Under DC 6070, a 30 percent disability rating is 
warranted for impairment of central visual acuity when there 
is blindness in one eye; having only light perception, and 
vision in the other eye is correctable to 20/40 or better.  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the veteran's 
present visual impairment in the left eye supports the 
assignment of an increased evaluation to 30 percent.  The 
veteran's nonservice-connected right eye is not blind, nor is 
there evidence of anatomical loss or enucleation of the 
service-connected left eye.  Therefore, an evaluation in 
excess of 30 percent is not appropriate.  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for his left eye 
disability.  However, upon review of all the evidence of 
record, the Board finds that at no time during the pendency 
of the claim for an increased rating for the left eye 
disability, to include consideration of the one-year period 
before the claim was received, has the veteran's disability 
been more or less disabling than is reflected in the 30 
percent evaluation assigned.  


ORDER

An increased evaluation to 30 percent and no higher is 
granted, for residuals of a left eye injury, subject to VA 
laws and regulations pertaining to the payment of monetary 
benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


